Citation Nr: 0532105	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April to July 1943.

By decision of December 1944, the Board of Veterans Appeals 
(Board) denied service connection for an acquired psychiatric 
disorder.

This appeal to the Board arises from a November 2002 rating 
action that continued the denial of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By decision of December 1944, the Board denied service 
connection for an acquired psychiatric disorder.

3.  Any additional evidence received since the December 1944 
Board denial is cumulative and redundant of evidence 
previously of record, and it neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder, nor 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The December 1944 Board decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).



2.  As new and material evidence pertaining to the claim for 
service connection for an acquired psychiatric disorder has 
not been received, the criteria for reopening the claim are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

Through the September 2002 RO letter, the November 2002 
rating action and RO letter, the March 2003 Statement of the 
Case (SOC) and RO letter, the March 2004 RO letter, the June 
2004 Supplemental SOC (SSOC), and the June 2005 RO letter, 
the veteran and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the several RO letters, SOC, and SSOC variously 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the March 2004 RO letter, the SOC, and the SSOC 
specifically informed the appellant and his representative of 
the VCAA's requirements, and notified him that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
SOC and SSOC specifically notified the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, a duty to assist letter 
was furnished to the veteran in September 2002, prior to the 
November 2002 rating action on appeal, but documents strictly 
meeting the VCAA's notice requirements were not provided to 
him prior to that rating action.  However, the Board finds 
that any lack of full, pre-adjudication notice in this matter 
does not prejudice him in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOC issued between 2002 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, all available 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim in June 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that no further action is 
needed to satisfy the duty to assist with respect to the 
claim.  The RO, on its own initiative, has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service medical and administrative 
records from the time of the veteran's military service to 
the present time.  Other than identifying military medical 
records that are already contained in the claims file, the 
veteran did not respond to the RO's March 2004 letter 
requesting him to identify current medical evidence showing 
that he had an acquired psychiatric disorder or any other 
chronic disability.  The June 2004 letter from the veteran 
and his wife did not identify any current diagnosed 
psychiatric disability or medical treatment therefor.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence pertaining to the claim that has 
not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding to adjudicate the 
claim on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 
    
The veteran's claim for service connection for an acquired 
psychiatric disorder has been previously considered and 
denied.  In December 1944, the Board denied service 
connection for an acquired psychiatric disorder on the 
grounds that the evidence of record clearly and unmistakably 
established that a neuropsychiatric disorder, classified as a 
psychoneurosis, existed prior to service and did not increase 
in severity therein, inasmuch as the evidence did not show 
that it was aggravated by service. 

The evidence then considered included the service medical 
records and statements from the veteran, his wife, and 
mother.  In a May 1943 letter, the veteran's mother stated 
that he was subject to nervous spells prior to service.  In a 
May 1943 letter, the veteran's wife related a history of the 
veteran having blood poisoning at the age of 13 or 14, which 
left him in a nervous condition since that time and unable to 
finish high school.  A July 1943 Certificate of Disability 
for Discharge indicates that the veteran was discharged from 
service due to a severe psychoneurosis that existed prior to 
induction (since the age of 13) and was not aggravated by 
service.  In his September 1943 application for VA disability 
compensation, the veteran reported the onset of a nervous 
condition in 1937, and private medical treatment therefor in 
July 1942.     

The Board's 1944 decision is final as to the denial of 
service connection for an acquired psychiatric disorder based 
on the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.    

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, the VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,        155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in June 
2002.  With respect to attempts to reopen previously denied 
claims on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the 1944 Board decision) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, no additional medical evidence has been added 
to the record since the final 1944 Board decision.  There is 
no medical evidence showing that the veteran currently 
suffers from any diagnosed acquired psychiatric disorder at 
any time from the time of separation from service in 1943 up 
to the present time.  Received in September 2002 was a copy 
of a June 1943 service administrative record indicating that 
the veteran was to be escorted to his home by another 
serviceman and discharged there.  In a November 2002 
statement, the veteran's wife stated that she recalled no 
serious illness that the veteran had prior to service, and 
that she believed that he had a psychiatric disorder that had 
its onset in service.  

On that record, the Board finds that no additional evidence 
has been received that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an acquired psychiatric disorder, or raises a reasonable 
possibility of substantiating the claim.  The additional 
evidence received in this case reflects, essentially, 
reiterations of assertions made in connection with the prior 
1944 Board denial, and thus cannot be considered "new" within 
the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

While the veteran and his wife may well believe that he 
currently has a chronic acquired psychiatric disorder as a 
result of military service, as laymen without the appropriate 
medical training and expertise, they simply are not competent 
to provide probative (persuasive) evidence on a medical 
matter, such as whether he, in fact, currently suffers from 
any specific-diagnosed psychiatric disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a claimed 
disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the application to reopen the claim for 
service connection for an acquired psychiatric disorder lacks 
the first essential criterion for a grant of service 
connection-current evidence of a chronic diagnosed 
psychiatric "disability" upon which to predicate such 
grant.

As new and material evidence has not been received, the Board 
finds that the previously-denied claim for service connection 
for an acquired psychiatric disorder is not reopened, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has not been 
received, the appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


